                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JAMES ROBERT BATES,

             Plaintiff                          Case No. 2:16-cv-14324
                                                District Judge Avern Cohn
v.                                              Magistrate Judge Anthony P. Patti

O’BELL THOMAS WINN and
JAMES ROTH

          Defendants.
___________________________________/

      ORDER DENYING PLAINTIFF’S MOTION FOR “DEFAULT OF
                     JUDGMENT” (DE 28)

       This matter is before the Court for consideration of Plaintiff James Robert

Bates’ motion for “default of judgment” against Defendants O’Bell Thomas Winn

and James Roth. (DE 28). For the reasons that follow, Plaintiff’s motion is

DENIED.

     A. Background

       Plaintiff, a state prisoner who is proceeding in forma pauperis, brings this

prisoner civil rights lawsuit against Defendants O’Bell Thomas Winn and James

Roth, alleging a violation of his Eighth Amendment rights. (DE 1.) He seeks

monetary and declaratory relief. (Id.) After several unsuccessful attempts at

service, waivers of service were finally returned executed for Defendants Winn

and Roth and filed on April 12, 2019, with an answer, if any, due by June 3, 2019.
(DEs 29, 30.) On June 3, 2019, counsel entered an appearance for both defendants

and filed motion for summary judgment, as well as a demand for a jury trial. (DEs

31, 32, 33.)

   B. Plaintiff’s Motion for Default of Judgment (DE 28)

      On March 8, 2019, Plaintiff filed a motion for “default of judgment” against

Defendants, requesting that the Clerk enter default against the defendants for

failure to “respond[] back to the allegations in [his] complaint.” (DE 28.)

Incongruently, Plaintiff also states that he believes service on the defendants has

failed or has not been attempted by the United States Marshals Service. (Id.)

      A default judgment would be improper for a number of reasons. First,

Defendants Winn and Roth were not served with Plaintiff’s Complaint until April

2, 2019, three weeks after Plaintiff filed the instant motion, and therefore no

answer was required or due at the time the motion was filed. See Fed. R. Civ. P. 4.

      Second, Plaintiff filed this action in forma pauperis under the Prisoner

Litigation Reform Act (“PLRA”), which provides in relevant part as follows:

       (g) Waiver of reply

               (1) Any defendant may waive the right to reply to any action
                   brought by a prisoner confined in any jail, prison, or other
                   correctional facility under section 1983 of this title or any
                   other Federal law. Notwithstanding any other law or rule of
                   procedure, such waiver shall not constitute an admission of
                   the allegations contained in the complaint. No relief shall be
                   granted to the plaintiff unless a reply has been filed.
                                            2
             (2) The court may require any defendant to reply to a complaint
                 brought under this section if it finds that the plaintiff has a
                 reasonable opportunity to prevail on the merits.

42 U.S.C. § 1997e(g). As such, even when Defendants were served, they were

only required to file an answer if the Court so ordered, which it did not.

      And third, Defendants filed a motion for summary judgment on June 3,

2019, within 60 days of being served with the complaint, and therefore have now

responded.

      Accordingly, for all these reasons, Plaintiff’s motion for default of judgment

(DE 28) is DENIED.

  IT IS SO ORDERED.

Dated: August 20, 2019                 s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE


                               Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on August 20, 2019, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




                                          3
